Case: 13-50471      Document: 00512468205         Page: 1    Date Filed: 12/11/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                    No. 13-50471                          December 11, 2013
                                  Summary Calendar
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

CRISTOBAL PEREZ BAUTISTA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:11-CR-705-1


Before JOLLY, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Cristobal Perez Bautista, federal prisoner # 87161-280, was convicted by
guilty plea of conspiracy to possess with intent to distribute more than 50
grams of methamphetamine and possession of a firearm during a drug
trafficking crime. The district court sentenced him to a total of 168 months of
imprisonment and four years of supervised release.                Over one year later,
Bautista filed in district court a pro se motion for an extension of time in which


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-50471    Document: 00512468205     Page: 2   Date Filed: 12/11/2013


                                 No. 13-50471

to file a 28 U.S.C. § 2255 motion. His motion was not accompanied by a § 2255
motion. The district court denied that motion for an extension of time.
      In this court, Bautista has filed a motion seeking leave to proceed in
forma pauperis (IFP) on appeal, a motion requesting correction of the record,
and an appellate brief. The district court lacked jurisdiction to entertain
Bautista’s motion for an extension of time to file a § 2255 motion. See United
States v. Leon, 203 F.3d 162, 163 (2d Cir. 2000).
      Accordingly, the district court’s denial of Bautista’s motion is
AFFIRMED, and his motions for leave to proceed IFP on appeal and for
correction of the record are DENIED.




                                       2